Citation Nr: 1039384	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  09-06 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected scar residuals of wound to left 
forearm. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from October 1980 to 
February 1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Veteran appeared and testified at a videoconference hearing 
held before the undersigned Veterans Law Judge in September 2010.  
A copy of the transcript of this hearing has been associated with 
the claims file.

The appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In the September 2008 rating decision on appeal, the RO granted 
service connection for scar, residuals of wound to left forearm, 
and evaluated this disability as 10 percent disabling for a 
painful scar under Diagnostic Code 7804.  However, the Board 
finds that the record reflects that the Veteran may have other 
residuals resulting from the wound to his left forearm and 
residual scar that have not been considered and may warrant 
separate ratings.

Specifically, at the September 2010 hearing, the Veteran reported 
that he has numbness in the third, fourth and fifth fingers of 
his left hand as well as pain and numbness around the laceration.  
He also reported having loss of fine finger movement (including 
being unable to play his guitar as well as he used to) and 
cramping/spasms/contracture of the fingers and/or hand on 
repetitive use that causes him to not be able to hold things and 
to drop things.

VA treatment records first show complaints of numbness of the 
third, fourth and fifth fingers in April 2008.  This treatment 
note indicates the Veteran reported that he received a cut in his 
upper forearm in service and that his fingers had been numb since 
then.  Also at that time, he reported dropping things out his 
hands from time to time.  The assessment was "ulnar neuropathy 
left arm will get NCV for confirmation."  

On Neurology consult in May 2008, the Veteran complained of 
numbness over the dorsum of the middle three fingers of his left 
hand following trauma to the dorsum of his left forearm in 1982.  
He also complained of weakness of the left hand.  Brief 
examination showed a giveaway weakness of the left wrist 
extensors.  Nerve conduction velocity (NCV) testing and 
electromyogram of the left arm demonstrated normal bilateral 
median and ulnar motor conduction studies and F wave latencies 
and normal bilateral median, ulnar and radial sensory conduction 
studies.  A needle EMG examination of the selected muscles did 
not show any evidence of denervation or of cervical radiculopathy 
or radial nerve neuropathy.  The physician commented that it 
appears that the Veteran's injury in the left forearm was not 
deep enough to affect the radial nerve.

The Veteran underwent VA examination in August 2008 at which time 
he reported having pain and occasional numbness in the left arm 
ever since the laceration wound and difficulty with repetitive 
use of the left arm.  He complained of weakness and dropping 
things with the repetitive use of his hand.  He also reported 
numbness of the left little finger, ring finger, and middle 
finger off and on.  The examiner noted that the Veteran was 
diagnosed with ulnar neuropathy of the left arm by his primary 
care physician and had an electromyogram done on May 27, 2008, 
which reported normal bilateral median and ulnar motor conduction 
studies and normal bilateral median, ulnar and radial sensory 
conduction studies.  Despite the Veteran's reports of weakness 
and numbness in the left upper extremity, however, only the scar 
was examined.  There was no additional testing (such as for 
muscle strength or sensory loss) conducted to determine whether 
the Veteran had any additional disability involving the muscles 
or nerves of the forearm and/or hand.

The Board finds that, given the Veteran's complaints, additional 
VA examination is necessary to determine the nature and extent of 
any separate and distinct disability other than the scar that are 
residuals of the left forearm wound incurred in service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder 
copies of records of left arm treatment that the 
Veteran may have received at the Oklahoma City 
VA Medical Center since November 2009.  

2.  Schedule the Veteran for appropriate VA 
examination(s), to include but not limited to 
muscle and neurological evaluations of his left 
arm.  The claims file must be provided to and 
reviewed by the examiner, who must indicate in 
his/her report that said review has been 
accomplished.

After reviewing the claims file and examining 
the Veteran, the examiner should identify any 
separate and distinct disability/disabilities 
involving his left upper extremity (to include 
any muscular or neurological disorder of his 
left arm) and render an opinion as to whether it 
is at least as likely as not (i.e., at least a 
50 percent probability) that each separate and 
distinct disability identified is a residual of 
the laceration wound to the left forearm that 
was incurred in service or is proximately due to 
or the result of the service-connected scar on 
the left forearm.  A complete rationale should 
be given for all conclusions and opinions 
expressed in a legible report.  The report(s) 
should contain the information necessary for the 
additional disability to be rated under VA's 
Rating Schedule.

3.  Thereafter, the Veteran's claim should be 
readjudicated including consideration of 
whether there are residuals other than the 
scar related to the in-service laceration 
wound to the left forearm, to include but 
not limited to muscle and/or nerve 
disabilities.  If such action does not resolve 
the claim, a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
this claim should be returned to this Board for 
further appellate review, if in order.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  


